Citation Nr: 1336204	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for frostbite.  

3.  Entitlement to service connection for lumbar spine disability.  

4.  Entitlement to service connection for left knee disability.  

5.  Entitlement to service connection for right knee disability.  

6.  Entitlement to service connection for right shoulder disability.  

7.  Entitlement to service connection for right hip disability.

8.  Entitlement to service connection for left hip disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1961 to October 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2009 and September 2010 rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO). In March 2010 and July 2011 VA Form 9's, the Veteran requested a hearing before the Board.  He was scheduled for such hearing in March 2013; he failed to appear for the hearing (without providing cause).  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2013).  In July 2013, the Board decided the matters of the ratings for bilateral hearing loss disability and tinnitus which were on appeal, and remanded the issues listed on page 1 for additional development.  

The Veteran had perfected an appeal in the matter of service connection for a left shoulder disability.  An October 2012 rating decision granted service connection for a left shoulder disability; consequently, that matter is no longer on appeal.

[This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.]

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington D.C.  VA will notify the appellant if action on his part is required.


REMAND

At the outset, the Board observes that this case has been advanced on the Board's docket.  However, under the circumstances presented, expeditious handling is dependent entirely on the Veteran's prompt cooperation (which has not been forthcoming to date).  

The Board's July 2013 remand noted that further development is necessary for VA to fulfill its duty "to assist" the Veteran.  Specifically, while the record indicates that the Veteran began receiving VA treatment in 2008, VA treatment records (from December 2008 to March 2009) indicate that he had received earlier private postservice treatment for the claimed disabilities, including at "Duncan Regional".  As records of initial postservice treatment for a disability for which service connection is sought are pertinent evidence in the claims of service connection (they are likely to contain the best available evidence regarding the etiology of the disabilities), the Board's July 2013 remand sought development for the records.   

In a July 2013 letter the RO asked the Veteran for authorizations for VA to secure the records of his private postservice treatment for the disabilities at issue.  He has not responded.  In October 2013 written argument the Veteran's representative noted that no additional evidence was received.  Significantly, under governing regulation (38 C.F.R. § 3.158a)) the Veteran had a year to respond; obviously, a year has not lapsed since the request was made.  Nonetheless, the case was returned to the Board (readjudicated based on an incomplete record).   

As the case was prematurely returned to the Board, with action sought by a prior remand not completed, it must be returned to the RO for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should again ask the Veteran to identify the provider(s) of all evaluations and/or treatment he received for the claimed disabilities prior to December 2008, and to provide the releases necessary for VA to secure records of all such evaluations or treatment.  He should be advised that if he does not intend to submit the information and releases, he should so indicate in writing (to expedite handling).  The RO must secure for the record complete clinical records of all such treatment and evaluation from the sources identified by the Veteran, specifically including records of treatment or evaluation he received at "Duncan Regional".  If any records identified (for which releases are provided) are not received pursuant to the RO's request, the Veteran should be so advised, and further advised that ultimately it is his responsibility to ensure that these records are received. 

2.  Thereafter, the RO should also undertake any other development suggested by the development ordered above, to include a VA examination to ascertain, the presence, nature and etiology of the remaining claimed disabilities, if the complete record shows a diagnosis (or symptoms) of a claimed disability and suggests such disability may be related to the Veteran's service. 

3.  The RO should then review the record and readjudicate the claims (under  38 C.F.R. § 3.158(a), if applicable).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

